United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Aiken, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0010
Issued: September 30, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2020 appellant filed a timely appeal from an April 8, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUES
The issues are: (1) whether appellant received an overpayment of wage-loss compensation
in the amount of $6,525.40 for the period November 1, 2018 through February 1, 2020, for which
she was without fault, because she concurrently received FECA wage-loss compensation benefits
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 8, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

and Social Security Administration (SSA) age-related retirement benefits without appropriate
offset; (2) whether OWCP properly denied waiver of recovery of the overpayment; (3) whether
OWCP properly required recovery of the overpayment by deducting $200.00 from appellant ’s
continuing compensation payments every 28 days.
FACTUAL HISTORY
On September 3, 1991 appellant, then a 34-year-old part-time flexible carrier, sustained a
traumatic injury when delivering mail while in the performance of duty. 3 OWCP accepted the
claim for lumbar sprain and an exacerbation of degenerative disc disease. It subsequently
expanded its acceptance of the claim to include reflex sympathetic dystrophy (RSD) of the left leg.
OWCP paid appellant wage-loss compensation on the periodic rolls beginning June 16, 2002.
On January 15, 2020 SSA provided OWCP with a Federal Employees Retirement System
(FERS)/SSA dual benefit calculation form. 4 The form indicated that with FERS, appellant was
entitled to a monthly payment of $1,055.00 effective November 2018, $1,084.00 effective
December 2018, and $1,102.00 effective December 2019. Without FERS, she was entitled to a
monthly payment rate of $635.00 effective November 2018, $652.00 effective December 2018,
and $663.00 effective December 2019.
OWCP completed a FERS offset calculation form on February 3, 2020.5 It calculated the
amount that it should have offset from appellant’s wage-loss compensation from November 1,
2018 through February 1, 2020. OWCP found that effective November 1, 2018, the monthly offset
was $420.00, or $387.69 every 28 days; effective December 1, 2018, the monthly offset was
$432.00, or $398.77 every 28 days; and, effective December 1, 2019, the monthly offset was
$439.00 or $405.23 every 28 days. It divided the 28-day offset amount to find the daily amount,
which it multiplied by the number of days in each period from November 1, 2018 through
February 1, 2020 to find the amount that it had overpaid appellant for each period. OWCP added
the amounts for each period and determined that it should have offset a total of $6,525.40 from her
wage-loss compensation.
On February 11, 2020 OWCP notified appellant of its preliminary overpayment
determination that she had received an overpayment of compensation in the amount of $6,525.40
because it had failed to reduce her wage-loss compensation benefits for the period November 1,
2018 through May 25, 2019 by the portion of her SSA age-related retirement benefits that were
attributable to federal service. It further advised her of its preliminary determination that she was
without fault in the creation of the overpayment. OWCP provided appellant with an overpayment
action request form and an overpayment recovery questionnaire (Form OWCP-20). Additiona lly,
it notified her that, within 30 days of the date of the letter, she could request a telephone conference,
a final decision based on the written evidence, or a prerecoupment hearing.
3

The traumatic injury claim (Form CA-1) is not found in the case record.

4

The employing establishment indicated on an April 19, 2002 claim for compensation (Form CA-7) that appellant
was covered by FERS.
5

The form was certified on February 13, 2020.

2

On March 1, 2020 appellant completed an overpayment action request form contesting that
she had received an overpayment and requesting waiver of recovery of the overpayment. She
advised that she had been told that she could receive retirement benefits from SSA and FECA
benefits.
By decision dated April 8, 2020, OWCP finalized its preliminary overpayment
determination, finding that appellant had received a $6,525.40 overpayment of compensation from
November 1, 2018 through February 1, 2020 because she had concurrently received FECA wageloss compensation and SSA age-related retirement benefits without the appropriate offset. It
further determined that she was without fault in the creation of the overpayment, but denied waiver
of recovery of the overpayment, noting that appellant had not submitted information supporting
waiver of recovery. OWCP required recovery of the overpayment by deducting $200.00 every 28
days from his continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 6 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 7
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 8 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit. 9
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of wage-loss compensation in the
amount of $6,525.40 for the period November 1, 2018 through February 1, 2020, for which she
was without fault, because she concurrently received FECA wage-loss compensation benefits and
SSA age-related retirement benefits without appropriate offset.
OWCP paid appellant wage-loss compensation for total disability following her injury.
Appellant subsequently began receiving SSA age-related retirement benefits. As noted, a claimant
cannot receive FECA compensation for wage-loss and SSA age-related retirement benefits

6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

9

FECA Bulletin No. 97-09 (February 3, 1997). See also N.B., Docket No. 18-0795 (issued January 4, 2019).

3

attributable to federal service for the same period.10 Accordingly, the Board finds that fact of
overpayment has been established. 11
To determine the amount of the overpayment, the portion of SSA age-related retirement
benefits attributable to federal service must be calculated. OWCP received documentation from
SSA with respect to the specific amount of SSA age-related retirement benefits that were
attributable to federal service. SSA provided the SSA rates with FERS and without FERS for
specific periods from November 1, 2018 through February 1, 2020. OWCP set forth its
calculations of the amount that should have been offset during the relevant period based on
information provided by SSA for the period November 1, 2018 through February 1, 2020.
The Board has reviewed OWCP’s calculation of dual benefits received by appellant for the
period November 1, 2018 through February 1, 2020 and finds that an overpayment of
compensation in the amount of $6,525.40 was created. 12
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA13 provides that an overpayment must be recovered unless incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or would be against equity and good conscience. Thus, a
finding that appellant was without fault does not automatically result in waiver of the overpayment.
OWCP must exercise its discretion to determine whether recovery of the overpayment would
defeat the purpose of FECA or would be against equity and good conscience. 14
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.15 An individual’s liquid assets
include, but are not limited to, cash on hand, the value of stocks, bonds, savings accounts, mutual
funds, and certificates of deposits. Nonliquid assets include, but are not limited to, the fair market
value of an owner’s equity in property such as a camper, boat, second home, furnishings/suppl ies,
10

Supra note 8. See A.C., Docket No. 18-1550 (issued February 21, 2019).

11

See S.H., Docket No. 20-1157 (issued December 23, 2020); K.H., Docket No. 18-0171 (issued August 2, 2018).

12

See N.B., Docket No. 20-0727 (issued January 26, 2021); L.L., Docket No. 18-1103 (issued March 5, 2019).

13

Supra note 1.

14

G.L., Docket No. 19-0297 (issued October 23, 2019).

15

20 C.F.R. § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Its procedures further provide that assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) and (3) (September 2018).

4

vehicle(s) above the two allowed per immediate family, retirement account balances (such as TSP
or 401(k)), jewelry, and artwork. 16
Section 10.437 provides that recovery of an overpayment is considered to be against equity
and good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
her position for the worse. 17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant not at fault in the creation of the overpayment, waiver must be
considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 18 Appellant,
however, has the responsibility to provide the appropriate financial information and documentation
to OWCP.19
In its preliminary overpayment determination, dated February 11, 2020, OWCP requested
that appellant provide a completed Form OWCP-20 and supporting financial information,
including copies of income tax returns, bank account statements, bills and cancelled checks, pay
slips, and any other records to support income and expenses. It advised her that it would deny
waiver of recovery of the overpayment if she failed to furnish the requested financial information
within 30 days. Appellant did not timely submit a completed Form OWCP-20 or the financial
information necessary for OWCP to determine if recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience.20
Accordingly, as appellant did not submit the information required under 20 C.F.R. § 10.438
of OWCP’s regulations to determine her eligibility for waiver, the Board finds that OWCP
properly denied waiver of recovery of the overpayment. 21

16

Id. at Chapter 6.400.4b(3)(a), (b).

17

20 C.F.R. § 10.437(b)(1).

18

Id. at § 10.436.

19

Id. at § 10.438. See E.S., Docket No. 20-0919 (issued February 8, 2021).

20

J.C., Docket No. 20-1062 (issued January 4, 2021); E.M., Docket No. 19-0857 (issued December 31, 2019).

21

J.C., id.

5

LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 22
Section 10.411 of OWCP’s regulations provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”23
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$200.00 from appellant’s continuing compensation payments every 28 days.
As discussed, appellant did not complete Form OWCP-20 or provide the necessary
financial information to support her income and expenses. The overpaid individual is responsible
for providing information about income, expenses, and assets as specified by OWCP. 24 When an
individual fails to provide requested financial information, OWCP should follow minimum
collection guidelines designed to collect the debt promptly and in full. 25 As appellant did not
submit the financial documentation to OWCP as requested, the Board finds that OWCP properly
directed recovery of the $6,525.40 overpayment of compensation at the rate of $200.00 every 28
days from her continuing compensation payments. 26
CONCLUSION
The Board finds that appellant received an overpayment of wage-loss compensation in the
amount of $6,525.40 for the period November 1, 2018 through February 1, 2020 for which she
was without fault, because she concurrently received FECA wage-loss compensation benefits and
SSA age-related retirement benefits without an appropriate offset. The Board further finds that
OWCP properly denied waiver of recovery of the overpayment and properly required recovery of

22

20 C.F.R. § 10.441; see M.P., Docket No. 18-0902 (issued October 16, 2018).

23

Id. at § 10.441(a).

24

20 C.F.R § 10.438.

25

E.M., supra note 20; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter
6.500.2 (September 2018).
26

See J.A., Docket No. 19-1946 (issued July 13, 2020); E.K., Docket No. 18-0587 (issued October 1, 2018).

6

the overpayment by deducting $200.00 from appellant’s continuing compensation payments every
28 days.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 30, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

